Citation Nr: 1735064	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO. 17-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision issued by a Department of Veterans' Affairs (VA) Regional Office (RO). 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An opinion is considered adequate when it is based on consideration of an appellant's medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In July 2016, the Veteran was afforded a VA examination in connection with his claim. That examination report confirms a present diagnosis of hearing loss. However, upon review, the Board finds the rationale provided by the VA examiner regarding the cause of the Veteran's hearing loss to be inadequate, namely that the Veteran's hearing was found to be normal on separation from service. 

Even though hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993). Thus, given the Veteran's assertions in his VA Form 9 (Appeal to the Board of Veterans' Appeals) regarding in-service onset, an opinion based solely on the lack of a showing of hearing loss upon separation is inadequate.

The Board further finds the rationale to be problematic as it only addresses the Veteran's hearing upon separation from service, and does not address his entrance examination conducted in March 1964, or a separate annual examination conducted in May 1965, both of which are of record. To the extent that there may be evidence of a threshold shift in his hearing during active service, this must be addressed by the examiner. 

Finally, the Board notes that all three in-service audiogram reports are dated prior to November 1, 1967. Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Consequently, VA practice is to convert the ASA units to ISO or ANSI units. It was not indicated whether the results were reported in ASA, ANSI or ISO units. As the audiometric findings are dated prior to November 1, 1967, they are presumed to be in ASA units. It is unclear if the examiner considered the converted findings when she opined against a nexus to or onset during active service.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. Thereafter, return the claims file to the examiner who conducted the July 2016 examination for an addendum opinion. If the July 2016 examiner is no longer available, forward the file to a different examiner qualified to provide the updated opinion. The need for a new examination is left to the discretion of the examiner.

The examiner should review the Veteran's complete service treatment records, to include his March 1964 entrance examination, May 1965 annual examination, and May 1967 separation examination. The examiner should then provide the following opinions (when considering the relevant data, the examiner must consider the audiometric results as converted to ISO/ANSI units):

* Whether it is at least as likely as not that the Veteran's bilateral hearing loss had onset during active service.

* Whether it is at least as likely as not that the Veteran's bilateral hearing loss is otherwise etiologically related to any incident of active service (the Board recognizes that the Veteran's military occupational specialty was as an engineer). 

The examiner is reminded that he or she must consider and discuss all audiometric findings in the Veteran's service treatment records and any opinion based solely on the separation examination results will be deemed inadequate. All opinions should include a sufficient discussion of how the opinion was reached. Citation to evidence in the record, known medical principles, or medical treatise evidence would be of assistance to the Board in adjudicating this claim. 

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record. If the benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




